Citation Nr: 0216865	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  93-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected rheumatic heart 
disease.

2.  Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
August 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the assignment of a 
disability evaluation higher than 30 percent for rheumatic 
heart disease and from a March 1995 rating decision of the 
same RO which denied service connection for coronary artery 
disease as secondary to the veteran's service-connected 
rheumatic heart disease as well as a total disability rating 
based on individual unemployability.  During the course of 
this appeal, the RO increased the rating for rheumatic heart 
disease to 60 percent and granted a total disability 
evaluation based on individual unemployability.  The veteran 
has continued his appeal of the denial of a higher schedular 
evaluation for rheumatic heart disease.

The Board considered the issues on appeal on three previous 
occasions, remanding the case to the RO each time for 
additional development.  All requested development has been 
successfully completed by the RO, however, the issues 
remaining on appeal continue to be denied.  Therefore, this 
matter is properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's coronary artery disease is proximately due 
to or the result of his service-connected rheumatic heart 
disease.


3.  The veteran has an enlarged heart and experiences 
dyspnea on slight exertion.  He is treated for congestive 
heart failure secondary to rheumatic heart disease and is 
precluded from performing all types of employment, including 
sedentary employment.


CONCLUSIONS OF LAW

1.  Coronary artery disease is the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.310 (2002).

2.  The criteria for a 100 percent disability evaluation for 
rheumatic heart disease have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Codes 
7000 and 7016 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).



The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of the claims on appeal has 
proceeded in accordance with the provisions of the law and 
regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform 
the veteran as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
supplemental statement of the case dated in July 2002.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims as well as the 
responsibilities of the parties in obtaining any needed 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  After reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him a 
number of physical examinations, and requesting specific 
medical opinions regarding the issues on appeal.  It appears 
that all known and available medical records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims file, and the veteran does not appear 
to contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran was afforded the 
opportunity to testify before an RO hearing officer and/or a 
member of the Board, 


but declined to do so.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

I.
Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection will also be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a).

The evidence of record clearly shows that the veteran has 
been treated for various disorders of the heart since the 
time of his discharge from service and he is service 
connected for rheumatic heart disease.  He underwent aortic 
valve replacement in 1991, and has continued to have 
complaints of chest pain, dyspnea on exertion, and weakness 
and swelling in his lower extremities.  At a VA examination 
in June 1992, he was diagnosed as having coronary artery 
disease; however, treatment records show a diagnosis of 
congestive heart failure in addition to the diagnosis of 
rheumatic heart disease.

In March 1997, the veteran underwent a VA examination and 
was diagnosed as having arteriosclerotic heart disease, 
stable angina, and a normally functioning mechanical aortic 
valve.  The examiner opined that coronary artery disease was 
unrelated to rheumatic heart disease, but did not discuss 
the etiology of the veteran's various diagnoses.


The veteran underwent another VA examination in April 2002.  
Following a complete examination and review of clinical test 
results and the veteran's entire claims folder, the examiner 
opined that the veteran did not have a clear history of 
coronary artery disease, but that all of his heart disorders 
could be attributed to his rheumatic heart disease.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence of record as outlined above, the Board 
finds that the opinion of the most recent VA examiner 
appears to be the most useful regarding the issue of 
secondary service connection for coronary artery disease.  
Although the examiner stated that the veteran did not have a 
clear history of coronary artery disease, the Board finds 
that to deny the veteran service connection for that 
disorder would be a matter of semantics as the examiner made 
clear that all current heart disorders were the result of 
the veteran's service-connected rheumatic heart disease.  As 
such, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that coronary artery disease is 
proximately due to or the result of the veteran's service-
connected rheumatic heart disease and service connection for 
coronary artery disease is hereby granted.  Upon 
implementation of this decision, the RO may choose to more 
accurately label the veteran's heart disorder based on the 
evidence of record.


II.
Increased Evaluation for Rheumatic Heart Disease

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's rheumatic heart disease has been evaluated 
using the criteria of 38 C.F.R. Section 4.104, Diagnostic 
Codes 7000 and 7016.  During the course of this appeal, the 
criteria for these diagnostic codes have been legislatively 
changed.  The United States Court of Appeals for Veterans 
Claims (Court) has held that if the applicable laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In a precedent opinion, the VA Office 
of General Counsel determined that when a provision of the 
VA rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  In the event that 
it is determined that the prior version is more favorable, 
then the Board should apply the former provision to periods 
both before and after the effective date of the regulatory 
change.  Also, as a factual matter, it is certainly possible 
that a claimant may be entitled to an increased rating prior 
to and independent of an intervening change to the rating 
schedule under then-existing rating criteria.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

The Board determines that the rating criteria prior to the 
January 1998 changes are more favorable to the veteran.  
Accordingly, the entire period under review has been 
evaluated using the older version of the rating criteria.

Diagnostic Code 7000 allows for the assignment of a 100 
percent disability evaluation when there is evidence of 
active rheumatic heart disease with ascertainable cardiac 
manifestation.  A 100 percent evaluation is also assigned 
when there is evidence of inactive rheumatic heart disease 
with definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at the end of the day or other 
definite signs of beginning congestive failure; and/or more 
than sedentary employment is precluded.  A 60 percent 
evaluation is assigned when there is evidence of inactive 
rheumatic heart disease with definite heart enlargement; 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; and/or 
more than light manual labor is precluded.

As set forth above, the veteran has been treated for 
rheumatic heart disease since his discharge from service.  
This disease is considered inactive, but the veteran 
requires regular treatment for congestive heart failure and 
complains of chest pain, dyspnea on exertion, and weakness 
in his lower extremities.

Upon examination in May 1996, the veteran was found to have 
an enlarged heart, Class II angina, occasional premature 
ventricular contractions, dyspnea with all activities, ankle 
edema, and pain in his legs.  His treatment records are 
consistent with the findings of the examiner and the veteran 
asserts that he has been unable to perform any work 
activities due to his weakness and shortness of breath.

In April 2002, the veteran underwent VA examination.  
Following a complete examination and review of clinical test 
results and the veteran's entire claims folder, the examiner 
opined that the veteran was unable to engage in any type of 
gainful employment due to his various heart disorders.

Based on the evidence as outlined above, the Board finds 
that the criteria for a 100 percent disability evaluation 
under the criteria for inactive rheumatic heart disease have 
been met in that the veteran has definite heart enlargement, 
dyspnea upon slight exertion, he is treated for congestive 
heart failure, and he is unable to perform even sedentary 
employment as a result of his heart disease.  As such, the 
veteran's request for a higher schedular disability 
evaluation for rheumatic heart disease is granted.  The 
Board notes that because this is the highest schedular 
evaluation available and the veteran already has a total 
rating based on individual unemployability, a discussion of 
the assignment of an extra-schedular evaluation is not 
necessary.


ORDER

Service connection for coronary artery disease as secondary 
to service-connected rheumatic heart disease is granted.

A 100 percent disability evaluation for rheumatic heart 
disease is granted subject to the laws and regulations 
governing the award of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

